Exhibit 10.56

FIRST AMENDMENT TO

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

CROWN IMPORTS LLC

This First Amendment (this “Amendment”) to Amended and Restated Limited
Liability Company Agreement of Crown Imports LLC, is effective as of January 18,
2012 (the “Effective Date”), and amends that certain Amended and Restated
Limited Liability Company Agreement of Crown Imports LLC, a Delaware limited
liability company (the “Company”), dated the 2nd day of January, 2007 (the “LLC
Agreement”), by and among Constellation Beers, Ltd. (f/k/a Barton Beers, Ltd.)
(“Constellation”) and GModelo Corporation (“Modelo”). Capitalized terms not
expressly defined herein have the meanings given to such terms in the LLC
Agreement.

W I T N E S S E T H:

WHEREAS, the two members of the Company desire to amend the LLC Agreement to
reflect certain resolutions of the Board of Directors of the Company.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and value consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

1. Section 3.4 of the LLC Agreement is hereby amended by adding a new
Section 3.4(c) as follows:

(c) Notwithstanding the foregoing, Modelo and any Affiliate thereof shall be
permitted to expend its own funds in support of the business of the Company,
including, without limitation, for additional advertising, marketing and
promotion of Modelo Brands within the Territory, without the prior approval of
the Board of Directors or any member of the Company, provided:

(i) any such expenditures are in accordance with applicable laws and
regulations;

(ii) Modelo shall provide the Company and Constellation with 15 days’ prior
written notice of such expenditures;

(iii) such expenditures when made, shall be deemed to have been made by Modelo
and not by the Company, and shall not in any way be deemed to be loaned to or
reimbursable by the Company.

 

2. Section 8.3(c) of the LLC Agreement is hereby amended by inserting the
following at the beginning of that section:



--------------------------------------------------------------------------------

In each Fiscal Year, the Company shall in fact spend any amounts set forth in
the Business Plan for advertising, marketing and promotion of the Modelo Brands
during that Fiscal Year, and incrementally and in addition to such amounts set
forth in the Business Plan, the Company shall also apply any and all
advertising, marketing and promotion contributions provided in the Fiscal Year
by the Company’s distributors and wholesalers for the Modelo Brands to the costs
and expenses of advertising, marketing and promoting Modelo Brands during that
Fiscal Year.

 

3. Except as set forth in this Amendment, the LLC Agreement shall continue in
full force and effect without modification.

 

4. This Amendment may be executed in counterparts, each of which shall be deemed
to be an original and all of which together shall be deemed to be one and the
same instrument.

[Signature Page Follows]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.

 

GMODELO CORPORATION     CONSTELLATION BEERS, LTD By:   /s/ Jose Pares Gutierrez
    By:   /s/ Robert Sands Name:   Jose Pares Gutierrez     Name:   Robert Sands
Title:   Chairman     Title:   President

 